Hon. William H. Scott     Onlnlon No. S-03
Criminal District Attorney -
Harris County             Re: Duty pf Criminal District
Houston 2, Texas   '~         Attorney of Harris County
                              generally In civil matters
                              and to represent Harris
                              County Flood Control Dls-
Dear Sir:                     trlct.
         You have stated In part:
          "It has been customary for the Ciminal
     Dlstrlct Attorney of Harris County to prose-
     cute a certalh limited number of civil pro-
     ceedlngs, slicfi
                    as condemnation cases for
     right of.way for State and,County roads on
     request of the Commlssloners':Cb~t. They
     now request to know whether ~'ornot my of-
     fice will assume general,r,epres'entatlonof
     Harris County Flood ContrbA District In all
     legal matters, lncludlngall.~ults~ by or
     against It, In the several District and
     County Courts. I am lnformed'there la a
     substantial volume of this work."
          After stating tie above"facts you propound
the following three questlone for answer by this office.
        * (1) Does the,law Impose tipohthe crlmlnal dls-
trlct attorney of~,HarrlsCounty any 'dutyto represent it
in civil litigation generally other ~than to render opinions
and give advice for the guidance of officers as-provided
In Article 334,R.S., 1925?
          (2) Does the law impose upon the criminal dis-
trict attorney of Harris County any duties with respect
to rgpresentatlon of Harris Count? Flood Control District
In prosecuting and defending Its litigation?
assistants{3)
           Would    the use of county funds to pay my
            salaries and expenses to represent the Harris
County Flood Control District constitute an Illegal use
of county funds?
-   .




        Hon. William H. Scott, page 2 (S-03)


                  In the creation of the office of Criminal Dls-
        trlct Attorney, all the duties of county attorney devolved
        upon the criminal district attorney of the district,
        which Includes civil actions and matters Incident to and
        contemplated by the Constitution and statutes of Texas.
        Tex. Const.,Art. V, Sec. 21; Art. 52-43, V.C.C.P.~
                  The predominant purpose of the Constltutlon,ln
        creating the offices of district attorney and county at-
        torney was to make It the primary function of these of-
        ficers to prosecute criminal cases, as stated-by the
        Supreme Co&t In the case of Brady-v. Brooks, 99 Tex.
        366,89 S.W. 1052 (1905).
                  The Harris County Flood Control District was
        created by Chapter 360 Acts 45th Legislature, Regular
        Session, 1937, page 714.
                  Among other things It was provided in the above
        act that the County Judge,the County Commissioners, the
        Assessor-Collector of Taxes, and the County Treasurer
        were required to perform all the duties In connection
        with the Flood Control District required of them by law
        In connection with official matters for Harris County,
        and the County Auditor was made the Auditor for the
        Harris County Flood Control District.
                  While the Harris County,Flood Control District
        Is under the commissioners court for administrative
        purposes, none of 'the debts or expenses of operation
        Is to be paid out of county funds. And this would be
        true of the fee or expenses of an attorney employed to
        represent the Dlstrlct. Harris CouzityFlood Control
        Dlst. v. Mann, 135 Texi 239; 140 S.W.2d 1098. (194Or.
                                 SUMMAFCY
                  The lar dgee not Impose upon the criminal
             district attorney of Harris County any duty
             to represent the county generally In civil
             matters, other than to render opinions and
             give advice to county and preclfictofficers,
             except 'suchas Is required by statute In
             certain cases. The law Imposes no duty upon
             the Criminal District Attorney of Harris
             County to represent the Harris County Flood
.
    ,   .




            Hon. Willlam H. Scott, page 3 (S-031


                 Control.Dlstrlct ln civil cases. Harris
                 County Is not authorized to pay attorneys
                 for the Harrla County Flood Control Dls-
                 trlct.
            APPRQVED:                       Yours very truly,
            J. C. Davis, Jr.                JOHNBENSHEPPERD
            County Affairs Divlsloh        ~Attorney General

            Willis E. Gresham                                   *
            Reviewer
                                           Bya.-
            Robert S. Trotti                  B. Duncan Davis
            First Assistant                       Assistant

            BpD: am